Citation Nr: 0206140	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-52 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued pension benefits in an amount greater 
than $3,024.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.  He died in April 1995.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 determination 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The claims folder 
was subsequently transferred to the RO in Waco, Texas.

The case returns to the Board following a remand to the RO in 
March 2000.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  At that time of his death in April 1995, the veteran 
received VA nonservice-connected disability pension benefits 
with special monthly pension payable at the housebound rate.   

3.  Allowable unreimbursed medical expenses for the one-year 
period prior to the veteran's death, less amounts previously 
considered by the RO in earlier determinations of pension 
benefits payable to the veteran through the date of his 
death, total $3,024.00.   



CONCLUSION OF LAW

The criteria for entitlement to accrued pension benefits in 
an amount greater than $3,024.00 have not been met.  
38 U.S.C.A. §§ 1503, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.272, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1996 statement of the case, the RO provided the 
appellant and her representative with the applicable law and 
regulation and gave notice as to the requirements for 
substantiating her claim.  In addition, the RO's letter of 
May 1999 sets forth a detailed explanation as to the basis 
for its determination.  Thus, the Board is satisfied that 
sufficient notice has been provided.  With respect to the 
duty to assist, the RO has requested and received from the 
appellant all relevant medical expense information.   
Considering the nature of the claim, no additional evidence, 
such as medical records, is needed for disposition of the 
appeal.  Finally, the appellant has had ample opportunity to 
present evidence and argument in support of her appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In that remand, the Board 
instructed the RO to request from the appellant unreimbursed 
medical expense information for the period from April 1, 1993 
to March 31, 1994.  The RO complied with those instructions 
by letters dated in June 2000 and August 2000, sent to both 
the appellant and her representative.  It did receive any 
response to either inquiry.  The Board notes that prior 
correspondence from the RO to the veteran dated in February 
2000 was returned with a new address provided.  The later 
correspondence was mailed to the appellant at that new 
address.  There is no indication that the June and August 
2000 letters were returned as undeliverable or otherwise not 
received by the appellant or her representative.  In any 
event, as discussed below, medical expense information for 
the specified time period is not pertinent to the inquiry 
before the Board on appeal.  

Factual Background

The RO awarded the veteran nonservice-connected disability 
pension benefits in a June 1987 rating decision.  Thereafter, 
he and the appellant filed yearly pension eligibility 
verification reports, including an accounting of their 
unreimbursed medical expenses, which the RO used to calculate 
the amount of the veteran's VA pension payments.  In a March 
1994 rating decision, the RO awarded special monthly pension 
paid at the housebound rate, effective from September 1993.  
A March 1994 notice shows that the couple's unreimbursed 
medical expenses, shown in reports submitted in September 
1993 and October 1993, were considered in the calculation of 
the pension benefits payable through December 1993.  
According to the notice, the figure of $3,679.00, 
representing continuing medical expenses, was utilized from 
October 1993 until the veteran's death in April 1995.

When the appellant submitted her application for accrued 
benefits following her husband's death, she documented 
additional medical expenses, including continuing annual 
expenses and other expenses paid from October 1, 1993 to 
March 31, 1995, which totaled $7,445.12.  The RO evaluated 
the information provided by the appellant to further reduce 
the income upon which the veteran's pension benefit was based 
and concomitantly increased the amount of pension benefit 
payable.  This sum of money was then paid to the appellant, 
as accrued benefits, in the amount of $3,024.00, as shown in 
the September 1995 award letter.  The appellant timely 
appealed this determination, seeking a determination of 
accrued benefits that included consideration of unreimbursed 
medical expenses from October 1, 1993.  

A paid-and-due audit furnished to the appellant in May 1999 
included a detailed explanation of the manner in which 
pension benefits are calculated.  The RO stated that, 
although the appellant claimed $7,445.12 in unreimbursed 
medical expenses, only those expenses paid in the one-year 
period before the veteran's death could be considered.  It 
determined that the allowable unreimbursed medical expenses 
totaled $6,191.00 ($6,703.00 for the reporting period - 
$512.00 [five percent of the maximum annual pension rate]).  
In addition, the RO explained that some of the expenses she 
reported were previously considered as continuing medical 
expenses, $3,679.00, used to determine the pension benefit 
amount before the veteran's death.  Therefore, the pension 
benefit was increased by the difference between the total 
allowable expenses and those expenses already considered, or 
$3,024.00 ($6,703.00 - $3,679.00).   

Analysis

Pension benefits are paid to veterans of a period of war who 
are unemployable due to nonservice-connected disability and 
who meet statutory income criteria, for the purpose of 
providing for basic necessities of life.  38 U.S.C.A. § 1521 
(West 1991).  Certain expenses, such as medical expenses, are 
excluded from total income for the purpose of calculating 
entitlement to pension benefits.  38 U.S.C.A. § 1503.  
Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of five 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  
38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g) (2001).

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2001).  At 
the time of the veteran's death and the receipt of the 
appellant's claim, the law provided for payment of accrued 
benefits for a period of no more than one year before the 
last date of entitlement.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1994).  However, during the pendency of this appeal, 
Congress amended the law to extend the period to two years, 
effective October 9, 1996.  62 Fed. Reg. 35,421, 35,423 
(1997) (codified at U.S.C.A. § 5121 (West 1991 & Supp. 
2001)).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, if the amendment has an 
express effective date without any provision for retroactive 
applicability, application of the amendment prior to the 
stated effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, the amendment to 
38 U.S.C.A. § 5121 is not for application prior to October 9, 
1996.  Because the claim for accrued benefits deals with 
entitlements at the time of death, in this case in April 
1995, the amended statute does not apply.    

Accordingly, in this case, the appellant is entitled to 
accrued benefits for the one-year period before the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1994).  The 
claims folder contains the relevant information for this time 
period, as well as the RO's May 1999 detailed explanation and 
calculation of the pension rate payable to the veteran 
through the date of his death.  Careful review of the 
evidence of record and the RO's calculation of accrued 
benefits in the amount of $3,024.00 reveals them to be 
accurate.  Therefore, no additional accrued benefits are due 
the appellant.  The appeal is denied.  


ORDER

Entitlement to accrued pension benefits in an amount greater 
than $3,024.00 is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

